 



Exhibit 10.9

(ALLERGAN LOGO) [a05924a0592401.gif]

RESTRICTED STOCK UNITS

TERMS AND CONDITIONS

January 2005

     1. Definitions. Capitalized terms used in this Restricted Stock Unit Grant
(this “Grant”) but not otherwise defined shall have the same meanings as in the
Allergan, Inc. 1989 Incentive Compensation Plan, as amended (the “Plan”).

     2. Basic Terms. The Company hereby grants to you Restricted Stock Units
(the “Units” or individually a “Unit”) payable in shares of Company Common
Stock, subject to the terms, conditions and restrictions set forth below and in
your Certificate of Restricted Stock Unit Award (the “Certificate”). The number
of Units granted to you and the Grant Date for your Units is set forth in your
Certificate. The Company also hereby grants to you effective as of the Grant
Date, Dividend Equivalents tied to the Units and payable in cash, subject to the
terms, conditions and restrictions set forth below.

     3. Restrictions. The Units received by you shall be subject to the
following restrictions:

     (a) The Units may not be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of, alienated or encumbered. The shares of Common Stock
underlying the Units may may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, alienated or encumbered, unless and to
the extent the vesting restrictions set forth in Section 3(c) below have lapsed
and are removed, and any additional requirements or restrictions contained in
this Grant or in the Plan have been satisfied, terminated or expressly waived by
the Company in writing and the shares of Common Stock are issued to you pursuant
to Section 6 below.

     (b) If your employment with the Company or its subsidiaries terminates for
any reason other than your death or Total Disability (as defined herein) or by
reason of a Job Elimination (as defined herein), then on the date of such
termination of employment you shall forfeit all Units that are still restricted
and have not vested pursuant to Section 3(c) below.

     (c) All of the restrictions imposed upon the Units shall lapse and be
removed, and the Units shall vest, in accordance with the following rules:

 



--------------------------------------------------------------------------------



 



     (i) Except as provided in Subparagraphs (ii), (iii) and (iv) below, the
Units shall become fully vested, and all restrictions shall lapse and be removed
as indicated on your Certificate.

     (ii) In the event of a Change in Control, all restrictions shall lapse and
be removed, and the Units shall become fully vested, as of the date of such
Change in Control.

     (iii) If your employment with the Company and its subsidiaries terminates
by reason of your death or Total Disability, all of the restrictions shall lapse
and be removed, and the Units shall become fully vested, as of the last date of
your employment. As used herein, “Total Disability” means the inability, by
reason of mental or physical illness or accident, to perform any and every duty
of the occupation at which you were employed when such disability commenced,
which disability is expected to continue for a period of at least 12 months. Any
determination as to the date and extent of any disability shall be made by the
Committee upon the basis of such information as the Committee deems necessary or
desirable.

     (iv) If your employment with the Company and its subsidiaries terminates by
reason of a Job Elimination, your Units shall vest (and the restrictions shall
lapse and be removed) in an amount equal to the number of Units originally
subject to this Grant multiplied by a fraction, the numerator of which is the
number of full calendar months from the Grant Date until your last day of
employment, and the denominator of which is the number of months during which
the restrictions would have been in effect pursuant to the original Grant (i.e.,
from Grant Date until the Date of Vesting and Expiration of Restrictions). As
used herein, “Job Elimination” occurs when you cease to be an Employee of the
Company as a result of a reduction in force or transfer to a new organization
outside of the Company as a result of a divestiture, other than a spin-off or
other distribution to the Company’s stockholders. A “reduction in force” occurs
under the Plan when you are not offered an alternative job by the Company and
there is a net headcount reduction (i.e. if you are replaced, there is no
reduction in force, even if the duties of the position change).

     4. No Voting or Stockholder Rights. During the period prior to the lapse
and removal of the restrictions and vesting of Units as provided in Section 3
above, and until the issuance of shares of Common Stock to you in connection
with such lapse and removal of restrictions and vesting, you shall have no
rights of a stockholder with respect to the Units or the underlying shares of
Common Stock. Thus you will not have any right to vote the shares of Common
Stock underlying such Units, nor, except as provided in Section 6 below
regarding Dividend Equivalents, the right to receive any dividends or other
distributions made with respect to the Common Stock underlying the Units.

2



--------------------------------------------------------------------------------



 



     5. Dividend Equivalents. The Company hereby grants to you Dividend
Equivalents, representing the right to be paid in cash (or its equivalent), with
respect to each Unit that vests and becomes free of restrictions pursuant to
Section 3 above, in an amount equal to the aggregate amount of cash dividends,
if any, paid to the Company’s stockholders on one share of Common Stock where
the record dates for such dividends occur during the period from the Grant Date
through and including the Payment Date (as defined in Section 6 below). All
Dividend Equivalents shall terminate as of the Payment Date. Dividend
Equivalents shall not be paid to you for any Units that do not vest and whose
restrictions do not lapse pursuant to Section 3 above.

     6. Timing and Type of Payment. The Company shall issue to you one share of
Common Stock for each Unit that vests and becomes free of restrictions pursuant
to Section 3 above; such stock issuance shall occur on a payment date determined
by the Company (the “Payment Date”) that is within 10 business days following
the date on which such Units vest and become free of restrictions. Also on such
Payment Date, in satisfaction of all Dividened Equivalents granted to you under
this Grant, the Company shall pay to you in cash or its equivlent an amount
equal to the Dividend Equivalents relating to the number of shares of Common
Stock actually paid and issued to you on the Payment Date in respect of your
Units.

     7. Conditions to Stock Issuance. The Company’s obligation to issue shares
of Common Stock to you as provided in Section 6 above is subject to: (i) you
having paid to the Company an amount sufficient to satisfy any taxes or other
amounts required by any governmental authority to be withheld and paid over to
such authority for your account, or otherwise made arrangements satisfactory to
the Committee for the payment of such amounts, through withholding or otherwise,
in the form of cash, personal check, Company Credit Union check, money market
draft on your own account, or subject to the Committee’s approval, shares of
Common Stock owned by you, or withholding from the shares of Common Stock
otherwise issuable to you, based on the fair market value of such shares on the
date of withholding, or such other means as the Committee shall determine, and
(ii) compliance with all applicable requirements of the Securities Act of 1933,
as amended, all applicable listing requirements of any market or securities
exchange on which shares of Common Stock are then listed and any other
requirement of law or of any regulatory body having jurisdiction over such
issuance and delivery. The inability of the Company to obtain any required
permits, authorizations or approvals necessary for the lawful issuance and sale
of any shares of Common Stock hereunder on terms deemed reasonable by the
Committee shall relieve the Company, the Board and the Committee of any
liability in respect of the nonissuance or sale of such shares of Common Stock
as to which such requisite permits, authorizations or approvals shall not have
been obtained.

     8. Stock Split, Reorganization, Merger, etc. In the event of any
recapitalization, stock split, stock dividend, combination of shares or any
other like change affecting the Common Stock, appropriate adjustment shall be
made in the number and kind of shares underlying the Units covered by this
Grant; provided, however, that any additional Units (and the shares of Common
Stock underlying the additional Units) issuable as a result of such
recapitalization, stock split, stock

3



--------------------------------------------------------------------------------



 



dividend, combination of shares or any other like change affecting the Common
Stock shall also be subject to the restrictions and other terms and conditions
set forth in the Plan and in this Grant.

     9. Grant Subject to Plan. This Grant of Units evidenced hereby is made
pursuant to all of the provisions of the Plan, and is intended, and shall be
interpreted in a manner, to comply therewith. Any provision of this Grant which
is inconsistent with the Plan shall be superseded by and governed by the Plan.

     10. No Employment Rights.

     (a) Nothing in the Plan or in this Grant shall be construed to create or
imply any contract of employment between you and the Company (or any of its
subsidiaries) or shall affect in any way the right of the Company (or any such
subsidiary) to terminate your employment at any time.

     (b) Any question(s) as to whether and when there has been a termination of
your employment, the reason (if any) for such termination, and/or the
consequences thereof under the terms of the Plan or this Grant shall be
determined by the Committee in its sole discretion, and the Committee’s
determination thereof shall be final and binding.

     11. Disputes and Disagreements. Any dispute or disagreement which may arise
under or as a result of or pursuant to this Grant shall be determined by the
Committee in its sole discretion, and any interpretation by the Committee of the
terms of this Grant shall be final, binding and conclusive.

     12. Notices. All notices or other communications required or permitted
hereunder shall be in writing, and shall be sufficient in all respects only if
delivered in person or sent via certified mail or overnight delivery service
such as Federal Express, postage prepaid, addressed as follows:

             

  If to the Company:       Allergan, Inc.

          2525 Dupont Drive

          Irvine, California 92612

          Attention: General Counsel
 
           

  If to you:       To your address as last set forth

          in the Company’s employment records.

4